Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Office action in response to amendment entered 7/5/2022.  Claims 1, 13 and 15 are amended, claims 3, 4 and 9 are canceled, Claims 1-2, 7 and 10-16 are rejected.  Claims 5-6 and 8 are objected to.
The examiner thanks the applicant for indicating the support for the claim amendments in the remarks.
Response to Arguments
Claims entered 7/5/2022 overcome all existing claim objections.
Applicant’s arguments with respect to claims 1-2, 7 and 10-16  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: Detector unit, projection calculator, feature learner unit, and classifier unit as recited in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Examiner finds sufficient structure for the claim limitations in paragraph [0119] CPU and specific computer implemented algorithms as described in paragraphs [0020]-[0120].
Examiner further cites MPEP 2121 II.B “For a computer-implemented 35 U.S.C. 112(f)  claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b) (b). See Net MoneyIN, Inc. v. Verisign. Inc., 545 F.3d 1359, 1367 (Fed. Cir. 2008). See also In re Aoyama, 656 F.3d 1293, 1297, 99 USPQ2d 1936, 1939 (Fed. Cir. 2011) ("[W]hen the disclosed structure is a computer programmed to carry out an algorithm, ‘the disclosed structure is not the general purpose computer, but rather that special purpose computer programmed to perform the disclosed algorithm.’") (quoting WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999)).”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 2, 5-8, and 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 13 and 15, the phrase "or other forms in which…" renders the claim indefinite because the limitation other forms is broad and not limited and could encompass an indefinite amount of forms.  Applicant specification repeats the same phrase and does not limit the forms.  See MPEP § 2173.05(d).
Additionally, there is no antecedent basis in the claim for the terms the incident angle and the foreshortening direction angle.
Dependent claims 2, 5-8, 14 and 16 are rejected for containing the same deficiencies.
	 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hamaoka JP 2003331289 A in view of Korchev; Dmitriy V. et al.  US 20170350974 A1.

Regarding Claims 1, 13 and 15, Hamaoka discloses An image processing apparatus  (See Hamaoka Figs. 1-2 Fig. 15-16, [0025]-[0034] [0005]-[0010] ) comprising a memory and a processor apparatus  (See Hamaoka Figs. 1-2 [0003] image identification device Figs. 1-2 Fig. 15-16, [0025]-[0034] [0005]-[0010] processing thus implied via processor apparatus and memory), and the processor performs processing for each unit below:
Detector unit configured to detect objects in an input Synthetic Aperture Radar (SAR) image (See Hamaoka Figs. 1-2, [0025]-[0034]   “The filter synthesis 4 is a MIN for detecting and recognizing a ship from an image obtained from SAR / ISAR.” And “Ax1 is a collected image of the ship A photographed in the observation situation 1, Ax2 is a collected image of the ship A photographed in the observation situation 2, and Ax3 is a collected image of the ship A photographed in the observation situation 3”);
projection calculator unit configured to calculate projection information of each object using SAR geometry 	(See Hamaoka Figs. 1-2, [0025]-[0034] data mining process to generate filters for different degree of agreement and observation conditions and “relative RCS distribution of the dimensional model 1 is obtained and observation conditions (radar characteristics, relative positional relationship, shaking conditions, etc.) are given to generate a pseudo ISAR image through the projection process. Depending on the observation conditions, a plurality of pseudo images are created for each ship 3D model”);
feature learner unit configured to learn, for each object, a relation between an object chip and its projection information, and thereby generating learnt features of object chips (See Hamaoka Figs. 1-2, Fig. 16 [0005]-[0010] “After the MINACE filter 5 is created, collation (pattern matching 8) is performed. The pattern matching 8 is a process of calculating the correlation value between the matching filter 5 (Fa) and the collected image (Ax) as described in FIG. In the recognition method using the matching filter performed in this process, the information used for the matching calculation is two-dimensional amplitude information.”  “The matching degree obtained as a result of the matching processing with x1, 28 is the matching degree that is the result of the matching processing of the pseudo image A2 and the collected image Ax1, and 29 is the matching degree that is the result of the matching processing of the pseudo image An and the collected image Ax1. “);            
  and classifier unit configured to classify object chips into classes based on the learnt features of object chips (See Hamaoka Figs. 1-2, [0025]-[0034]  “the classification pattern that characterizes one ship is calculated by calculating the degree of agreement that covers all possible observation conditions for each ship filter to be classified.”).
wherein the projection calculator unit calculates a 2D or 3D vector as the projection information of each object, wherein the 2D or 3D vector is a combination of the incident angle and the foreshortening direction angle (See Hamaoka Figs. 1-2, [0003], [0005]-[0010] pseudo image creation based on a shooting direction (cr; a foreshortening direction angle) I shooting angle (incident angle)),
wherein the 2D or 3D vector is represented by [cot(θ)cos(σ), cot(θ)sin(σ)] or [cot(θ), cos(σ), sin(σ)] or other forms in which the cot() function is replaced with the cos() function, when the incident angle of each object is θ and the foreshortening direction angle of each object is σ (See Hamaoka Figs. 1-2, [0003], [0005]-[0010] pseudo image creation based on a shooting direction (cr; a foreshortening direction angle) I shooting angle (incident angle); observational conditions recreation process taught by Hamaoka meets broad limitation “other forms”),.
	Hamaoka does not explicitly disclose generating object chips.
Korchev teaches Detector unit configured to detect objects in an input SAR image and generating object chips (See Korchev Fig. 26, [0143]-[0146] segmentation process generating sub-images (chips)).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the image processing apparatus and method of Hamaoka to include the teachings of Korchev, in order to more accurately segment SAR images (Korchev [0139]-[0140]).

	Regarding Claims 2, 14 and 16, the combination teaches wherein the projection calculator unit calculates 3D geometrical information as the projection information of each object, wherein the 3D geometrical information relates to at least one of relationship between a radar transmitter and each object and relationship between a radar receiver and each object (See Hamaoka Figs. 1-2, [0003], [0006] pseudo image creation based on a shooting direction (cr; a foreshortening direction angle) I shooting angle (incident angle) [0018] “ creating from the three-dimensional data of a model a plurality of pseudo image data obtained when the model is imaged under a plurality of observation conditions”).


Regarding Claim 7, the combination teaches normalizer unit configured to normalize pixel values of each object chip (See Hamaoka Fig. 3, [0044] “all data such as observation parameters are normalized and replaced with values of 0.0 to 1.0”).

Regarding Claim 11, the combination teaches wherein the feature learner unit is a type of auto-encoder capable of learning features of objects (See Hamaoka Fig. 3, [0047] neural network).
Regarding Claim 12, the combination teaches wherein the classifier unit is either a Support Vector Machine or a Neural Network (See Hamaoka Fig. 3, [0047] neural network).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hamaoka JP 2003331289 A and Korchev; Dmitriy V. et al.  US 20170350974 A1, and further in view of US 6259396 B1 Pham; Quoc H. et al.  
Regarding Claim 10, the combination teaches the detector unit but does not explicitly teach wherein the detector unit is either a Constant False Alarm Rate (CFAR) or adaptive CFAR.
Pham teaches wherein the detector unit is either a Constant False Alarm Rate (CFAR) or adaptive CFAR (See Pham Col. 5 L34-60 Referring to FIG. 5, region segmentation will be discussed. The output of the FOA stage 20 includes small regions (target chips) extracted from a full scene image. The target chips are segmented 31 (FIG. 2) into one of three classes: background, target shadow, and target region. The segmentation 31 is performed using two parameter constant false alarm rate (CFAR) detection)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the icombination to include the teachings of Pham, in order produce high discrimination and classification probabilities with relatively low false alarm rate (Pham Col. 3 L20-25).

Allowable Subject Matter
Claims 5-6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claims 5 and 6, nearest prior art as cited partially teaches wherein the feature learner unit learns, for each training object, a relation between a training object chip and a 2D vector [θ,σ] of the training object, and thereby generates learnt features (Z_train) of training object chips in training mode Korchev [0130] 
And the classifier unit estimates classes of training object chips based on the learnt features (Z_train) of training object chips in the training mode Korchev [0097]
The cited prior art alone or in combination does not teach the parameter updater unit updates feature leaner parameters of the feature learner unit and classifier parameters of the classifier unit so that the cost is minimized, and the parameter updater unit stores updated feature leaner parameters and updated classifier parameters into the storage unit, as recited in claim 5.
These steps, in combination of the remaining steps, are neither taught nor suggested by the prior art. Applicant's independent claims comprise a particular combination of elements which is neither taught nor suggested by the prior art. 
Regarding Claim 8, cited prior art partially teaches wherein the rotating normalizer unit normalizes pixel values of each object chip (See Hamaoka Fig. 3, [0044] “all data such as observation parameters are normalized and replaced with values of 0.0 to 1.0”), determines an orientation angle φ′ of each object chip, and rotates each normalized object chip by its determined orientation angle φ′ (See Pham Col. 7 L 50-55 The target azimuth aspect estimator or predictor 55 will now be discussed. The orientation of the target can be estimated in many different ways. The MIT/LL approach mentioned in the Background section places a target-sized rectangular template on the image and then slides and rotates the template until the energy within the template is maximized.)
The cited prior art alone or in combination does not teach the projection rotator unit rotates a 2D vector [θ,σ] of each object by its orientation angle φ′ and thereby generates a new 2D vector [θ,σ′] of each object, wherein the σ′ is an angle obtained by subtracting the orientation angle φ′ from the foreshortening direction angle σ, as recited in claim 8.
These steps, in combination of the remaining steps, are neither taught nor suggested by the prior art. Applicant's independent claims comprise a particular combination of elements which is neither taught nor suggested by the prior art. 

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAIR AHSAN whose telephone number is (571)272-1323. The examiner can normally be reached Monday - Friday 10-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/UMAIR AHSAN/Examiner, Art Unit 2647